DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In Claims 1, 10 and 18, lines 17, 18 and 21, respectively, the term “the gear” is changed to --the helical gear--. 
In Claim 9, line 3, the term “paring” is changed to --pairing--.
In Claim 18, lines 20 and 21, the terms “5.950” and “10.950” are changed to --5.950 mm-- and --10.950 mm--, respectively.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows profile shift coefficients opposite in sign (positive/negative) of meshing gears as claimed (Claims 1-17) or root circle diameter as claimed in addition to changing of normal meshing angle and normal tooth thickness ratio from a reference profile, all in combination (Claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        February 22, 2021